845 F.2d 1034
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.ASGROW SEED CO., Plaintiff-Appellant,v.KUNKLE SEED CO., INC., Dave Kunkle, Ken Kunkle and KunkleFarms, Defendants-Appellees.
No. 87-1402.
United States Court of Appeals, Federal Circuit.
Feb. 18, 1988.

Before RICH, DAVIS, NIES, BISSELL, and ARCHER, Circuit Judges.
PER CURIAM.


1
Asgrow Seed Company (Asgrow) appeals the order of the United States District Court for the Western District of Louisiana, Asgrow Seed Company v. Kunkle Seed Company, No. 86-3138-A (W.D.La. Apr. 1, 1987), denying Asgrow's motion for a preliminary injunction.  We affirm.


2
In ruling on a request for a preliminary injunction, the court must weigh four factors.   Cf. Datascope Corp. v. Kontron Inc., 786 F.2d 398, 400-01, 229 USPQ 41, 42-43 (Fed.Cir.1986).  Concerning the balance of hardships factor, the district court determined that the balance tipped in favor of Kunkle Seed Company.  Asgrow, No. 86-3138-A, slip op. at 8-9.  The district court did not abuse its discretion in reaching that conclusion.   T.J. Smith & Nephew Ltd. v. Consolidated Medical Equip., Inc., 821 F.2d 646, 647, 3 USPQ2d 1316, 1317 (Fed.Cir.1987) (quoting Smith Int'l, Inc. v. Hughes Tool Co., 718 F.2d 1573, 1579, 219 USPQ 686, 691 (Fed.Cir.), cert. denied, 464 U.S. 996 (1983)).  In this case, we consider the balance of hardships factor to be controlling and affirm the denial of the preliminary injunction.